Citation Nr: 1038545	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-23 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing loss 
disability, currently evaluated as non-compensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from June 1972 to April 1978.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Waco, Texas, 
Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2007, the appellant testified before a Decision 
Review Officer at the RO.  A copy of the transcript is associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service connection for bilateral hearing loss disability was 
established by a May 1978 rating decision.  A non-compensable 
disability evaluation was assigned.

In February 2006, the appellant filed VA Form 21-526.  He 
requested that VA schedule him for an examination of his hearing 
loss disability.

In general, to evaluate the degree of disability from defective 
hearing, the Rating Schedule establishes eleven auditory acuity 
levels from Level I for essentially normal acuity through Level 
XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, 
VIa, VII.  Organic impairment of hearing acuity is measured by 
the results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a pure 
tone audiometry test in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).

In May 2006, a VA audiological examination was conducted.  The 
average pure tone decibel loss (dB) was 63 dB on the right with 
94 percent speech discrimination and 69 dB on the left with 96 
percent speech discrimination.  At the following frequencies, 
pure tone thresholds, in decibels, were as follows:

HERTZ
1000
2000
3000
4000
RIGHT
35
55
60
100
LEFT
35
60
75
105

At his personal hearing conducted in November 2007, the appellant 
testified that his hearing disability had worsened since his last 
VA examination.  In particular, he stated that his speech 
discrimination had worsened.  The appellant's representative has 
requested that VA schedule the appellant for a new VA 

In view of the appellant's report of worsening hearing acuity, 
the Board finds that a new VA audiological examination should be 
conducted.  The May 2006 VA examination is essentially stale in 
view of the appellant's report of worsening.  As the record is 
not adequate to permit the Board to fairly and accurately 
adjudicate the issue on appeal, remand in for another VA 
examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§§ 3.159(c)(4), 3,326, 3.327 (reexamination will be requested 
when there is need to verify the current severity of disability 
or if it is likely that there is a material change in the 
disability); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for 
a VA audiological examination to ascertain 
the severity of his hearing loss 
disability.  The examination should be 
conducted in accordance with 38 C.F.R. 
§ 4.85.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


